

115 S3223 IS: Recovering America’s Wildlife Act
U.S. Senate
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3223
		IN THE SENATE OF THE UNITED STATESJuly 17, 2018Mr. Risch (for himself, Mr. Manchin, Mr. Alexander, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Pittman-Robertson Wildlife Restoration Act to make supplemental funds available for
			 the management of fish and wildlife species of greatest conservation need,
			 as determined by State fish and wildlife agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Recovering America’s Wildlife Act. 2.FindingsCongress finds that—
 (1)a diverse array of species of fish and wildlife is of significant value to the United States for aesthetic, ecological, educational, cultural, recreational, economic, and scientific reasons;
 (2)more than 100,000,000 citizens of the United States participate in outdoor recreation through hunting, fishing, birding, and other wildlife-dependent recreation, all of which—
 (A)have significant value to those citizens; and (B)provide economic benefits to local communities;
 (3)it is in the interest of the United States— (A)to retain for present and future generations the opportunity to hunt, fish, observe, understand, and appreciate a wide variety of fish and wildlife;
 (B)to recover species of fish and wildlife listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and to prevent fish and wildlife species from declining to the point of requiring Federal protection under that Act; and
 (C)to support collaborative and proactive conservation that will sustain the diverse fish and wildlife populations of the United States;
 (4)the first nongovernmental conservation organizations to instill fish and wildlife conservation values in hunters, anglers, bird watchers, and all citizens were founded during the 1880s and 1890s at the behest of hunters and anglers, including Theodore Roosevelt and naturalist George Bird Grinnell, who were alarmed that—
 (A)game and sportfish could not sustain unregulated harvest; and (B)avifauna needed protection from commercial take;
 (5)at the turn of the 20th century, the States— (A)realized the need to regulate the harvest of game and sportfish for sustainable use;
 (B)required hunters and anglers to obtain licenses and established regulations for game seasons, bag and creel limits, and legal means of take for game and sportfish; and
 (C)used the funds received for the licenses largely for enforcement of those regulations; (6)in 1937, an alliance among hunters and conservation organizations, States, the Federal Government, and the shooting sports industry convinced Congress to transfer to the States receipts from an existing Federal excise tax on sporting arms and ammunition, matched by State hunting license dollars, for the management of wildlife and conservation of habitat under the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.), which greatly enhanced the ability of the States to transition from primarily enforcing game seasons and bag limits to science-based research and management of wildlife;
 (7)in 1951, an alliance among anglers and conservation organizations, States, the Federal Government, and the sportfishing industry convinced Congress to impose a Federal excise tax on fishing equipment under the Dingell-Johnson Sportfish Restoration Act (16 U.S.C. 777 et seq.) and to transfer to the States those receipts, matched by State fishing license revenues, to manage sportfish and conserve aquatic habitats, enhancing the ability of State fish and wildlife agencies to use science-based research and management of fish species;
 (8)those user-pay, public-benefits means of funding fish and wildlife conservation is unique in the world, having been initiated in the United States by sportsmen and sportswomen who were willing to pay the fees to ensure dedicated funds went to fish and wildlife conservation delivered by the States;
 (9)those user-pay funds (such as license fees and excise taxes)— (A)have benefitted not only hunters and anglers, but all citizens of the United States by providing abundant fish and wildlife (including game and nongame species), clean water, outdoor recreation, healthy activities, and quality of life; and
 (B)provide, and will continue to provide, a majority of the funds that are available to State fish and wildlife agencies for science-based research and management of fish and wildlife;
 (10)State fish and wildlife agencies are— (A)responsible for the conservation and management of all fish and wildlife in the State; but
 (B)grossly underfunded because there are few funds available at the State level for fish and wildlife conservation, except those driven by—
 (i)hunting and fishing license revenues; and (ii)Federal excise tax revenues;
 (11)a subaccount known as the Wildlife Conservation and Restoration Account was established by Congress by section 3(a)(2) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(a)(2)) (as in effect on the day before the date of enactment of this Act) to support the full array of fish and wildlife conservation needs identified by State fish and wildlife agencies (including for species that are not hunted or fished), but only authorized appropriations for the subaccount for 1 year;
 (12)while appropriated funds have been made available through the State and Tribal Wildlife Grants program of the United States Fish and Wildlife Service, the lack of assured and sufficient dedicated funding for the Wildlife Conservation and Restoration subaccount has left unrealized the goals of the subaccount—
 (A)allowing fish and wildlife populations to continue to decline across the United States; and
 (B)resulting in hundreds of species being listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (13)under the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.), each State and territory is required to seek public input and produce a comprehensive fish and wildlife conservation strategy, commonly known as a State Wildlife Action Plan, to guide the State-led conservation of the full array of fish, wildlife, and habitat;
 (14)providing sufficient dedicated funding to the Wildlife Conservation and Restoration subaccount will advance the national interest by ensuring sustainable populations of fish and wildlife species are available for the use and enjoyment of residents of the United States through implementing the comprehensive fish and wildlife conservation strategy of each State and territory; and
 (15)as funds become available for the purposes of this Act and the amendments made by this Act, sportsmen and sportswomen expect States to secure the needed non-Federal match from sources other than revenue generated by sportsmen and sportswomen through the sale of State hunting and fishing licenses (except when projects or programs benefit habitat for species that are hunted or fished and other associated wildlife).
 3.DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended— (1)in the matter preceding paragraph (1), by striking As used in this Act— and inserting In this Act:;
 (2)by striking paragraph (4); (3)by redesignating paragraphs (5) through (8) as paragraphs (4) through (7), respectively; and
 (4)in paragraph (5) (as so redesignated)— (A)by striking section 304(d) and inserting section 4(e); and
 (B)by inserting Indian Tribes, institutions of higher education, before wildlife conservation organizations. 4.Wildlife Conservation and Restoration Subaccount (a)In generalSection 3 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b) is amended—
 (1)in subsection (a)— (A)by striking paragraph (2); and
 (B)in paragraph (1)— (i)in the third sentence, by striking Any amount and inserting the following:
							
 (3)Other unexpended and unobligated fundsAny amount; and (ii)in the second sentence, by striking So much of such appropriation and inserting the following:
							
 (2)Unexpended amountsAny amount appropriated under paragraph (1) and; (2)by striking the section designation and all that follows through (a)(1) An and inserting the following:
					
						3.Funding
							(a)Authorization of appropriations
 (1)In generalAn; (3)in subsection (c)—
 (A)by redesignating paragraphs (2) and (3) as paragraphs (7) and (8), respectively; (B)by striking (c)(1) Amounts and all that follows through the end of paragraph (1) and inserting the following:
						
							(c)Wildlife Conservation and Restoration Subaccount
 (1)DefinitionsIn this subsection: (A)SubaccountThe term Subaccount means the Wildlife Conservation and Restoration Subaccount established by paragraph (2)(A).
 (B)WildlifeThe term wildlife means— (i)any species of wild, freeranging fauna (including fish); and
 (ii)any fauna in a captive breeding program, the object of which is to reintroduce individuals of a depleted indigenous species into previously occupied range.
										(2)Establishment
 (A)In generalThere is established in the fund a subaccount, to be known as the Wildlife Conservation and Restoration Subaccount.
 (B)AvailabilityThere are authorized to be appropriated from the Subaccount for each fiscal year such amounts as are necessary for apportionment in accordance with this Act.
 (C)DepositsBeginning in fiscal year 2018, the Secretary of the Treasury shall transfer to the fund for deposit in the Subaccount the following:
 (i)Of the amounts deposited in the Treasury under section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338), $650,000,000.
 (ii)Of the amounts deposited in the Treasury under section 35 of the Mineral Leasing Act (30 U.S.C. 191), after the withdrawal of funds to the States under subsection (a) of that section, $650,000,000.
 (3)Supplement not supplantAmounts transferred to the Subaccount shall supplement, but not supplant, existing funds available to the States from the sport fish restoration account and wildlife restoration account.
 (4)Use of fundsThe funds apportioned from the Subaccount— (A)shall be used—
 (i)to carry out, revise, or enhance existing wildlife conservation and restoration programs;
 (ii)to develop and implement new wildlife conservation and restoration programs to manage wildlife species of greatest conservation need, including species that are not hunted or fished, and the habitats of those species, as determined by the appropriate State fish and wildlife department;
 (iii)to develop, revise, and implement a wildlife conservation strategy of the State in accordance with this Act; and
 (iv)for wildlife conservation education and wildlife-associated recreation projects; and (B)may be used—
 (i)to assist in the recovery of a species listed as a threatened species or an endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or to conserve a species from becoming a threatened species or an endangered species in the State under that Act;
 (ii)to manage a species of greatest conservation need, the range of which is shared with a foreign government, and the habitat of such a species;
 (iii)to manage, control, and prevent invasive and nuisance species and other risks to species of greatest conservation need; or
 (iv)for law enforcement activities that are directly related to the protection and conservation of a species of greatest conservation need and the habitat of such a species.
 (5)Public access to private land not requiredThe funds apportioned from the Subaccount shall not be conditioned on the provision of public access to any private land, water, or holding.
 (6)Requirements for matching fundsFor purposes of the non-Federal fund matching requirement for a wildlife conservation or restoration program or project funded by the Subaccount, a State—
 (A)may use as matching non-Federal funds— (i)funds from a Federal department or agency other than—
 (I)the Department of the Interior; or (II)the Department of Agriculture; and
 (ii)donated private land or water, including any privately owned easement; and (B)may not use as matching non-Federal funds any revenue from the sale of State hunting and fishing licenses, unless all available Federal funds apportioned to a State fish and wildlife agency from the wildlife restoration account or the sport fish restoration account have been obligated by the State, in which case revenue generated through the sale of State hunting and fishing licenses may be used as non-Federal matching funds for a project or program that benefits the habitat of a species that is hunted or fished or another species with the greatest conservation need.;
 (C)in paragraph (7) (as redesignated by subparagraph (A)), in the first sentence— (i)by striking or an Indian tribe; and
 (ii)by striking sections 4(d) and (e) of this Act and inserting section 4(e); (D)in paragraph (8) (as redesignated by subparagraph (A)), by striking Wildlife Conservation and Restoration Account and inserting Subaccount; and
 (E)by adding at the end the following:  (9)Effect on other revenuesNothing in this subsection affects the disposition of revenues that—
 (A)are due to the United States, special funds, trust funds, or States from mineral and energy development on Federal land and water; or
 (B)have been otherwise appropriated under Federal law, including the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432), the Mineral Leasing Act (30 U.S.C. 181 et seq.), and chapter 2003 of title 54, United States Code.; and
 (4)in subsection (d), by striking Wildlife Conservation and Restoration Account and inserting Wildlife Conservation and Restoration Subaccount. (b)Allocation and apportionment of available amountsSection 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c) is amended—
 (1)by redesignating subsection (d) as subsection (e); (2)by redesignating the second subsection (c) (relating to apportionment of the Wildlife Conservation and Restoration Account) as subsection (d);
 (3)in paragraph (2)(A) of subsection (d) (as so redesignated)— (A)in clause (i)—
 (i)by striking one-third of and inserting 1/2 of; and (ii)by striking States; and and inserting States.; and
 (B)in clause (ii), by striking two-thirds of and inserting 1/2 of; (4)in paragraph (1) of subsection (e) (as so redesignated), in the first sentence of the matter preceding subparagraph (A), by striking Wildlife Conservation and Restoration Account and inserting Wildlife Conservation and Restoration Subaccount; and
 (5)by adding at the end following:  (f)Minimization of planning and reportingNothing in this Act requires a State to create a comprehensive strategy relating to—
 (1)conservation education; or (2)outdoor recreation..
 (c)Conforming amendmentSection 8(a) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g) is amended, in the fourth sentence, by striking Account and inserting Subaccount.
 5.Savings clauseThe Pittman-Robertson Wildlife Restoration Act is amended— (1)by redesignating section 13 (16 U.S.C. 669 note; 50 Stat. 917, chapter 899; 114 Stat. 1763) as section 14; and
 (2)by inserting after section 12 (16 U.S.C. 669i) the following:  13.Savings clause (a)In generalNothing in this Act affects the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under the law and regulations of the State on land or water within the State (including Federal land and water).
						(b)State of Alaska
 (1)In generalNothing in this Act affects— (A)the provisions for subsistence uses in the State of Alaska under the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.), including titles III and VIII of that Act;
 (B)section 102 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3102);
 (C)the jurisdiction of the Federal courts over— (i)subsistence uses in the State of Alaska; or
 (ii)any assertion of subsistence uses in that State; or
 (D)the manner in which section 810 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3120) is implemented on Federal land or water in the State of Alaska.
 (2)Conflicts of lawsIf any conflict arises between a provision of this Act and a provision of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.), the provision of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.) shall control..
 6.Sense of Congress regarding offsetIt is the sense of Congress that the costs of carrying out this Act and the amendments made by this Act shall be offset.